            Case 2:21-cv-00157-cr Document 1 Filed 06/14/21·, Page 1 of 9
                                                                       i

                                                                                  ,.. ni:.:·TC•[f'T C1:1.
                                                                                U.~.Ut,>ln...,
                                                                                                     111 URT

                                                                            OISTRiCT CF VERMONT
                            UNITED STATES DISTRICT COURT
                                                                                   fllEC
                                DISTRICT OF VERMONT
                                                                            2021 JUN It. ft1 tt: 2,
                                                                                    CLERK
SHIRLEY BROWN,
                                                                                           lJtvJ
               Plaintiff,                                                       BY ri::.:--urY CLfl{K

V.
                                                      C.A. No.   a:JJ.cv-157
JOHN BOYD COATES, III, M.D.,

               Defendant.


                      COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW COMES the plaintiff, Shirley Brown, and complains against the defendant, John

Boyd Coates, III, M.D., as follows:

                                       INTRODUCTION

       1.      This is an action for medical negligence, failure to obtain informed consent,

fraud, battery, negligent infliction of emotional distress, intentional infliction of emotional

distress, and breach of contract arising from John Boyd Coates, III, M.D. ("Dr. Coates")

choosing to insert his own genetic material into Shirley Brown and choosing to inseminate

Shirley Brown with his own genetic material after representing that he would inseminate Shirley

Brown using donor genetic material of an unnamed medical student who resembled her husband,

James Mullally, and who met specific physical criteria (the "Fraudulent Insemination").

                                   PARTIES AND OTHERS

       2.      Plaintiff Shirley Brown is a citizen of the State of Colorado.

       3.      Defendant John Boyd Coates, III, M.D., is a citizen of the State of Vermont.

Defendant Dr. Coates is a Vermont licensed medical doctor. At the time of the Fraudulent

Insemination, Defendant Dr. Coates practiced as an obstetrician/gynecologist in central Vermont
               Case 2:21-cv-00157-cr Document 1 Filed 06/14/21 Page 2 of 9



and was an attending physician at what was, at the time, Central Vermont Hospital, Inc.

("CVH"), Berlin, Vermont.

         4.       Mary Mullally, was born on February 14, 1979 at CVH to Plaintiff Shirley Brown

as a result of Defendant Dr. Coates' Fraudulent Insemination.

                                          JURISDICTION

         5.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332,

diversity of citizenship, there being at least $75,000 in controversy, exclusive of interest and

costs.

                                               FACTS

         6.       Plaintiff Shirley Brown was married to James Mullally on August 3, 1973.

         7.       Plaintiff Shirley Brown and James Mullally decided that they would like to have a

child together.

         8.       However, James Mullally was sterile from having mumps as a child.

         9.       Plaintiff Shirley Brown met with Defendant Dr. Coates and explained her desire

to conceive a child with her then husband, James Mullally.           Defendant Dr. Coates, as a

professional service, agreed to artificially inseminate Plaintiff Shirley Brown using donor genetic

material (the "Procedure").

         10.      Defendant Dr. Coates represented to Plaintiff that he would obtain donor genetic

material from an unnamed medical student who resembled James Mullally, who met specific

characteristics that Plaintiff Shirley Brown required and who had been tested for purposes of

being a donor of genetic material for use in donor insemination (the "Representation").

         11.      The Representation was false and known by Defendant Dr. Coates to be false

when he made the Representation.




                                                  2
                Case 2:21-cv-00157-cr Document 1 Filed 06/14/21 Page 3 of 9



          12.     Plaintiff believed and relied upon the Representation made by Defendant Dr.

Coates.

          13.     Defendant Dr. Coates required that Plaintiff Shirley Brown undergo testing in

advance of the Procedure at CVH. Plaintiff complied with this request.

          14.     Defendant Dr. Coates performed the Procedure on Plaintiff Shirley Brown

approximately 48 times at CVH.

          15.     Defendant Dr. Coates performed the Procedure in May 1978 at CVH, However,

instead of inserting the genetic material pursuant to the Representation, Defendant Dr. Coates

inserted his own genetic material into Plaintiff Shirley Brown so as to impregnate her with his

own genetic material and thereby be the biological father of her child.

          16.     Had the plaintiff known that Defendant Dr. Coates would use his own genetic

material to insert into Plaintiff Shirley Brown and to inseminate Plaintiff Shirley Brown, she

would not have agreed to the Procedure.

          17.     In June 1978, Plaintiff Shirley Brown learned that she was pregnant.

          18.     Dr. Woodruff delivered Mary Mullally by cesarean section on February 14, 1979.

          19.     Defendant Dr. Coates continued to act as Plaintiff Shirley Brown's obstetrician

and gynecologist for approximately 16 years after the birth of Mary Mullally.

          20.     Defendant Dr. Coates knew that the child born as Mary Mullally was his

biological daughter but chose to never disclose this fact to plaintiff nor to Mary Mullally until his

deposition of March 17, 2021.

          21.     Defendant Dr. Coates fraudulently and knowingly concealed from Plaintiff

Shirley Brown his breach of the terms of the Representation and his choice to use his own

genetic material in the Procedure.




                                                   3
             Case 2:21-cv-00157-cr Document 1 Filed 06/14/21 Page 4 of 9



       22.      Defendant Dr. Coates' choice to not disclose to plaintiff that he had chosen to use

his own genetic material to impregnate Plaintiff Shirley Brown remained a secret until

November 2020, when Mary Mullally used DNA testing in an effort to learn more information

about her biological father. In doing research using the results of DNA testing, Mary Mullally

determined that Defendant Dr. Coates was her genetic father.

                                          COUNTI
                                       Medical Negligence

       23.      Defendant Dr. Coates was a licensed medical doctor in the State of Vermont

providing medical treatment that required a degree of medical skill and professional judgment.

       24.      Defendant Dr. Coates had a duty to Plaintiff Shirley Brown to provide healthcare

consistent with the degree of knowledge or skill possessed or the degree of care ordinarily

exercised by a reasonably skillful, careful and prudent healthcare professional engaged in a

similar practice under the same or similar circumstances whether or not within the State of

Vermont.

       25.      Defendant Dr. Coates failed to exercise this required degree of care when he

chose to insert his own genetic material into Plaintiff Shirley Brown and to inseminate Plaintiff

Shirley Brown with his own genetic material after making the Representation.

       26.      As a proximate result of Defendant Dr. Coates' failure to exercise the requisite

degree of care, Plaintiff Shirley Brown suffered injuries that she would not otherwise have

incurred.

                                          COUNT II
                              Failure to Obtain Informed Consent

       27.      In providing professional medical treatment, Defendant Dr. Coates failed to

disclose to Plaintiff Shirley Brown that he was choosing to breach the terms of the




                                                 4
             Case 2:21-cv-00157-cr Document 1 Filed 06/14/21 Page 5 of 9



Representation and was choosing to use his own genetic material to inseminate Plaintiff Shirley

Brown during the Procedure.

       28.      Defendant Dr. Coates' use of his own genetic material prevented Plaintiff Shirley

Brown from making a knowledgeable evaluation of the reasonably foreseeable risks associated

with this Procedure.

       29.      A reasonable medical professional in like or similar circumstances would have

disclosed that he was using his own genetic material to inseminate the patient and would not

have performed the Procedure.

       30.      Defendant Dr. Coates neither sought nor obtained Plaintiffs consent to insert his

own genetic material into Plaintiff Shirley Brown or to inseminate Plaintiff Shirley Brown with

his own genetic materials.

       31.     Defendant Dr. Coates withheld accurate information as to the origins of the

genetic material that he chose to insert into Plaintiff Shirley Brown as part of the Procedure.

       32.      Defendant Dr. Coates chose to withhold the information as to the origin of the

genetic material he chose to insert into Plaintiff Shirley Brown despite Plaintiff Shirley Brown's

specific and reasonable requests for genetic material that met specific criteria.

       33.      Neither Plaintiff Shirley Brown nor a reasonable person in her circumstances

would have consented to the Procedure had Defendant Dr. Coates not chosen to provide them

with accurate and truthful information.

                                            COUNT III
                                              Fraud

       34.      When Defendant Dr. Coates made the Representation to Plaintiff Shirley Brown,

Defendant Dr. Coates knew that Plaintiff Shirley Brown would not have allowed him to go

forward with the Procedure unless he made the Representation.



                                                  5
             Case 2:21-cv-00157-cr Document 1 Filed 06/14/21 Page 6 of 9



       35.       Plaintiff would not have consented to the Procedure had Defendant Dr. Coates

informed her that he was choosing to breach the terms of the Representation and instead was

choosing to insert his own genetic material into Plaintiff Shirley Brown, to inseminate Plaintiff

Shirley Brown with his own genetic material and was choosing to father a child through Plaintiff

Shirley Brown.

       36.      Defendant Dr. Coates' Representation was false and known by him to be false

when made.

       37.      Defendant Dr. Coates intended and knew that Plaintiff Shirley Brown would rely

on his false Representation in agreeing to go forward with the Procedure.

       38.      Plaintiff Shirley Brown did not know that Defendant Dr. Coates' Representation

was false, and justifiably relied upon and trusted Defendant's Representation as a condition of

Plaintiff Shirley Brown undergoing the Procedure.

                                           COUNTIV
                                            Battery

       39.      Defendant Dr. Coates intended to insert his own genetic material into Plaintiff

Shirley Brown and intended to inseminate Plaintiff Shirley Brown with his own genetic material

during the Procedure.

       40.      Plaintiff Shirley Brown did not consent to Defendant Dr. Coates inserting his own

genetic material into her or to Defendant Dr. Coates inseminating her with his own genetic

material.

       41.       Defendant Dr. Coates' choice to insert his own genetic material into Plaintiff

Shirley Brown and his choice to inseminate Plaintiff Shirley Brown with his own genetic

material was harmful, offensive and constituted a battery upon Plaintiff Shirley Brown.




                                                6
             Case 2:21-cv-00157-cr Document 1 Filed 06/14/21 Page 7 of 9



                                           COUNTV
                           Negligent Infliction of Emotional Distress

       42.      Defendant Dr. Coates had a professional relationship with Plaintiff Shirley Brown

and had undertaken an obligation to Plaintiff Shirley Brown of a nature that necessarily

implicated the well-being of Plaintiff Shirley Brown.

       43.     Plaintiff Shirley Brown suffered a physical impact from the external force exerted

by Defendant Dr. Coates.

       44.     There was an especially likely risk that Defendant Dr. Coates' negligent conduct

would cause serious emotional distress to the Plaintiff Shirley Brown.

       45.     The negligent actions and omissions of Defendant Dr. Coates as set out in this

Complaint in breach of his obligation to the plaintiff in fact caused plaintiff physical impact

which led to serious emotional distress.

                                            COUNT VI
                           Intentional Infliction of Emotional Distress

       46.     The conduct of Defendant Dr. Coates as set out in this Complaint was outrageous.

       47.     The conduct of Defendant Dr. Coates was intentional.

       48.     The conduct of Defendant Dr. Coates caused Plaintiff Shirley Brown severe

emotional distress.

                                          COUNT VII
                                       Breach of Contract

       49.      Defendant Dr. Coates offered to enter into a contract with Shirley Brown under

the terms of the Representation.

       50.      Plaintiff Shirley Brown accepted Defendant Dr. Coates' offer to perform the

Procedure pursuant to the Representation, thus creating a contract (the "Contract") pursuant to

the terms of the Representation.



                                                7
             Case 2:21-cv-00157-cr Document 1 Filed 06/14/21 Page 8 of 9



       51.       Per the Contract, Plaintiff Shirley Brown paid Defendant Dr. Coates for the donor

genetic material pursuant to the Representation and for his professional services in performing

the Procedure.

       52.       Defendant Dr. Coates breached the Contract with plaintiff by choosing to use his

own genetic material instead of adhering to the Representation.

       53.       Defendant Dr. Coates breached the Contract with Plaintiff Shirley Brown by

choosing to insert his own genetic material into Plaintiff Shirley Brown by inseminating Plaintiff

Shirley Brown with his own genetic material during the Procedure.

                                    Fraudulent Concealment

       54.       Plaintiff Shirley Brown is a person entitled to bring the action set out in this

Complaint but was prevented from doing so until November 2020 by the fraudulent concealment

of these causes of action by Defendant Dr. Coates.

                                     Compensatory Damages

       55.       The actions and inactions of Defendant Dr. Coates as set out in this Complaint

proximately caused damage to the plaintiff for which she is entitled to compensation.

                                       Exemplary Damages

       56.       The actions of Defendant Dr. Coates as described in this Complaint were done by

Defendant Dr. Coates recklessly or wantonly without regard for the rights of Plaintiff Shirley

Brown, were outrageously reprehensive, had the character of outrage frequently associated with

a crime and were done with malice, thereby entitling plaintiff to exemplary damages.

       WHEREFORE, Plaintiff Shirley Brown demands compensatory damages in excess of

$75,000, the minimum jurisdictional amount of this Court, and exemplary damages in an amount




                                                 8
            Case 2:21-cv-00157-cr Document 1 Filed 06/14/21 Page 9 of 9



to be determined by the jury, together with interest, attorneys' fees and such other relief as may

be available to her.

                                        JURY DEMAND

       Plaintiff hereby demands trial by jury on all issues so triable.

                                              Respectfully submitted,

                                              SHIRLEY BROWN

                                              By Her Attorneys:

                                              PRIMMER PIPER EGGLESTON &
                                              CRAMER,PC



Dated: June 10, 2021
                                                     .B ,ERN5757
                                              90       Street, 19th Floor
                                              PO Box 3600
                                              Manchester, NH 03105
                                              (603) 626-3300
                                              gburt@primmer.com




                                                  9
